Citation Nr: 0513230	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  00-18 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for neuropathic 
bladder, including as secondary to the service connected low 
back strain.

2.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for depressive disorder.  

3.  Entitlement to an increased rating for low back strain, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
January 1972.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

A notice of disagreement (NOD) was received by VA in April 
2000.  In August 2000, a statement of the case (SOC) was 
issued.  VA received the veteran's substantive appeal (VA 
Form 1-9) in August 2000.  The case is now ready for 
appellate review.

The issues of service connection for service connection for 
neuropathic bladder, including as secondary to the service 
connected low back strain; service connection for depressive 
disorder; and an increased rating for low back strain are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed May 1996 rating decision, the RO 
determined that new and material evidence to warrant 
reopening a claim of entitlement to service connection for 
depressive disorder had not been submitted.  

2.  Evidence received since the May 1996 rating decision is 
new and bears directly and substantially on the matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the claim.  
CONCLUSION OF LAW

Evidence submitted since the May 1996 rating decision is new 
and material, and the veteran's claim for service connection 
for a psychiatric disorder is reopened.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a May 1996 rating decision, the RO determined that new and 
material evidence to warrant reopening a claim of entitlement 
to service connection for depressive disorder had not been 
submitted.  The veteran was notified in May 1996, but did not 
file a NOD.  A claimant, or his or her representative, must 
file a NOD with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her to initiate 
an appeal.  Otherwise, that determination will become final.  
38 U.S.C.A. § 7105(b)(1) (West 2002); 38 C.F.R. § 20.302(a) 
(2004).  A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  38 C.F.R. § 20.1103 
(2004).  

However, when a claimant requests that a claim be reopened 
and submits evidence in support thereof, a determination as 
to whether such evidence is new and material must be made 
and, if it is, as to whether it provides a basis for allowing 
the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
20.1105 (2004).  

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the claim 
shall be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108 (West 2002).  In determining whether the 
evidence presented or secured since the prior final 
disallowance of the claim is new and material, "the 
credibility of the [new] evidence" is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits.  Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  

If the Board finds that new and material evidence has not 
been received, that is where the analysis must end.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 
Vet. App. 167, 171 (1996).  If, on the other hand, the Board 
determines that new and material evidence has been submitted, 
then the claim must be reopened and the former disposition 
reviewed based on the entire record.  38 U.S.C.A. § 5108.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board notes that the regulation regarding new and 
material evidence has been revised.  See 38 C.F.R. § 
3.156(a).  However, the revised regulation applies to any 
claim to reopen received on or after August 29, 2001.  See 66 
Fed. Reg. 45,620 (August 29, 2001).  Since the claim was 
received before that date, the law in effect when the claim 
was filed is applicable.  That is the standard discussed 
above.

The evidence, which was in the file at the time that this 
case was considered by the RO in May 1996 included the 
veteran's service medical records, VA examination reports 
dated in August 1973, October 1983, and October 1995, VA 
treatment records dated between October 1980 and August 1995, 
and private treatment records dated between January 1983 and 
March 1995.  

The evidence submitted since the May 1996 RO decision 
includes VA treatment records dated between October 1980 and 
February 2004, VA examination reports dated in October 1999 
and July 2001, and a November 2000 hearing transcript.  The 
VA treatment records provide the diagnoses of depression, 
dysthymic disorder, and neurotic depression.  At the November 
2000 hearing the veteran testified that he was first treated 
for depression in the late 1980's.  He also testified that 
his doctor told him that his depression was related to 
service.  

Since the veteran's service medical records reflect the 
presence of psychiatric complaints, and the veteran has now 
testified that a treating physician advised him that he 
thought the veteran's current disability was related to 
service, the Board concludes that under the unique 
circumstances of this case, this is sufficient to reopen the 
veteran's claim.  However, the Board cannot, at this point, 
adjudicate the reopened claim, as further assistance to the 
appellant is required to comply with the duty to assist.  
This is detailed in the REMAND below.


ORDER

Having submitted new and material evidence, the veteran's 
claim of entitlement to service connection for depressive 
disorder is reopened, and to this extent only, granted.  


REMAND

The veteran's claim of entitlement to service connection for 
depressive disorder has been reopened.  The Board concludes 
VA has a further duty to assist the veteran in developing the 
claim.  

As indicated above, diagnostic impressions in service reflect 
the presence of depressive reaction and situational 
depression, and it appears there were psychiatric 
abnormalities noted at the time of the veteran's discharge 
from service.  These facts, together with the presence of 
current psychiatric disability make it necessary for the 
veteran to be examined for VA purposes in order to clarify 
the nature and etiology of any current psychiatric disorder.  

With respect to the claim regarding bladder disability, the 
veteran contends that it is secondary to his service 
connected low back strain.  An addendum to an October 1999 VA 
examination report, included the comment that the 
neurological evaluation of the veteran's back condition did 
not reveal a neurologic component that might cause a 
neuropathic bladder.  Subsequent VA treatment records, 
however, include a comment from a treating physician that the 
veteran's symptomatic neurogenic bladder was most likely 
secondary to his back disability, i.e., "lumbar nerve injury 
stemming from the original injury or subsequent surgery."  
This apparent inconsistency between the comments from the 
examination report and the treating physician should be 
reconciled.  

With respect to the evaluation of the veteran's low back 
disability, it should be noted, by way of background, that it 
has been recognized that in addition to the veteran's service 
connected low back strain, he has residual impairment from a 
herniated low back disc for which service connection has not 
been established.  Further, when examined for VA purposes in 
2001, the examiner commented that the veteran's current 
symptoms were essentially due to the herniated disc (first 
formally diagnosed in the 1980's).  He further commented that 
the veteran's symptoms did "not seem to be related to the 
previous lumbar strain that he described in the previous 
decade (the 1970's) prior to the acute herniated disc."  
These comments would seem to imply there is no relationship 
between the veteran's service connected lumbar strain, and 
the herniated low back disc.  

Also of record, however, are the aforementioned comments from 
another physician who, with respect to the cause of the 
veteran's bladder disability, stated it was "most likely 
secondary to [lower] lumbar nerve injury stemming from 
original injury or subsequent surgery."  This seems to imply 
that the herniated disc (now post operative scar tissue 
apparently), impinging on the lumbar nerve may be from the 
"original injury," i.e., the back injury in service that 
produced the service connected lumbar strain.  

Under these circumstances, a more definitive opinion on the 
question of whether the veteran's service connected lumbar 
strain, caused or aggravated the veteran's herniated disc 
would be useful.  This also will result in a more current 
examination report for evaluation purposes, and give the RO 
an opportunity to evaluate the veteran's back disability 
under the revised rating criteria.  (The criteria for 
evaluating the spine were revised in September 2003.)  

Accordingly, the case is remanded for the following:  

1.  Tell the veteran to provide any 
evidence in his possession that pertains 
to the claims, and obtain copies of the 
veteran's VA treatment records from the 
N. Florida/S. Georgia VA Medical 
Facilities for the period after February 
2004.    

2.  Afford the veteran a VA psychiatric 
examination to determine the etiology of 
any current psychiatric disorder.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination.  The psychiatric 
examiner is requested to render an 
opinion as to whether it is at least as 
likely as not (i.e. at least a 50 percent 
probability) that any current psychiatric 
disorder was first manifested in service.  
The examiner is asked to indicate in the 
examination report that the claims folder 
has been reviewed.  All necessary tests 
should be conducted and a rationale for 
any opinion provided should be included 
in the report.   

3.  Afford the veteran a VA spine 
examination to:

(a) determine the nature and extent 
of his service-connected low back 
strain; 

(b) determine whether the veteran's 
original herniated disc was proximately 
due, the result of, or aggravated by his 
service connected lumbar strain; 

(c) determine whether the veteran's 
current failed disc syndrome was 
proximately due to, the result of, or is 
aggravated by his service connected 
lumbar strain; and 

(d) determine whether the veteran 
has a bladder disability caused or 
aggravated by either his disc impairment 
or lumbar strain or both.  

Any indicated special studies or 
consultations should be accomplished, 
and the claims file should be provided 
to the examiner(s) to ensure familiarity 
with the veteran's pertinent history.  

In describing the current level of 
impairment due to the veteran's lumbar 
strain, the examiner is requested to 
describe current symptoms; report the 
results of range of motion studies; 
comment on the degree of functional loss 
produced by pain, weakness, 
incoordination, lack of endurance or 
other pertinent factors and to the extent 
possible, state any such functional loss 
in terms of additional loss of motion.  

4.  Following completion of the 
foregoing, review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

5.  Then, readjudicate the claims on a de 
novo basis, ensuring to consider the 
criteria for evaluating back disabilities 
that became effective during this appeal.  
If the benefits sought on appeal are not 
granted, both the veteran and his 
representative should be provided a SSOC 
that sets out all pertinent legal 
criteria, (including the revised criteria 
for evaluating back disability, if 
appropriate) and describes the basis for 
the decision(s) reached.  They should 
then be given an opportunity to respond 
before the case is returned to the Board 
for further review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


